Case 2:14-bk-55898   Doc 53   Filed 08/29/19 Entered 08/29/19 12:50:44   Desc Main
                              Document     Page 1 of 3
Case 2:14-bk-55898   Doc 53   Filed 08/29/19 Entered 08/29/19 12:50:44   Desc Main
                              Document     Page 2 of 3
Case 2:14-bk-55898       Doc 53   Filed 08/29/19 Entered 08/29/19 12:50:44          Desc Main
                                  Document     Page 3 of 3



                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                COLUMBUS DIVISION

 In Re:                                         Case No. 2:14-bk-55898

 Mark Eugene Koehler
                                                Chapter 13
 Shannon Marie Koehler

 Debtors.                                       Judge C. Kathryn Preston

                                CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Response to Notice of Final Cure Payment was served
electronically on August 29, 2019 through the Court’s ECF System on all ECF participants
registered in this case at the e-mail address registered with the Court

And by ordinary U.S. Mail on August 29, 2019 addressed to:

          Mark Eugene Koehler, Debtor
          2927 Bretton Woods Dr.
          Columbus, OH 43231

          Shannon Marie Koehler, Debtor
          2927 Bretton Woods Dr.
          Columbus, OH 43231

                                                Respectfully Submitted,

                                                /s/ Molly Slutsky Simons
                                                Molly Slutsky Simons (0083702)
                                                Sottile & Barile, Attorneys at Law
                                                394 Wards Corner Road, Suite 180
                                                Loveland, OH 45140
                                                Phone: 513.444.4100
                                                Email: bankruptcy@sottileandbarile.com
                                                Attorney for Creditor
